___

 

1 d CaSe 19-01230-LT7 Filed 05/01/19 Entei’ed 05/01/19 15233248 DOC 38 PQ. 1 Of 6

CSD 1 500 (07101118)
Name, Address. Te|ephone No. & i.D. No.

 

Roseanna Mlani SBN 236950 . :
39252 winchester ncaa #101-184 F 1 L-E D \V
Mul’i’lefl. CA 92553 ing _ o _
Counseior7‘i ?Z@hotmaii.oom HAY l AH "‘ 35
951-741-1833 b CL E R g
H.»&. eeMnuP'mY e‘r.
1 .-_ 90 BI‘ST'.O¥€ALP¥.

UNITED STATES BANKRUFTCY COURT '
SOUTHERM DiSTRlCT OF CALiFORNiA §
325 Wast F Streei. San Diego. Gaiiiomla 92101-8991

 

 

 

 

 

 

 

 

 

 

in Ra
DiANE MAE GREGERSON
eANKRuPTcY No. 19-01230~|..'|'7
wm
Sharon Steadman n Plamms) (Mv) AD v No‘ 0 §
Movam(s) (Rs) Rs No‘ RS_RMZ <
v !l>
' l'_'i oefanaem(s} (Adv) oats swearing Apnl 25. 2019 _“
D\ane Mae Gregel'€dn Time of Hearing: 10:00 am
Respandenu(s)(ns; Name manage Laum s. Tavior `-P
x
l
NOT|CE OF LODGMENT
TO: All Pariies in interest
PLEASE TAKE NQTlCE that:
On *ggrii 25, 2019 , the undersigned party lodged with the court a proposed
Om)eo_ en M¢-r;m F» r`
mig_ei_ief of Auiomaiic Stay_
a copy of which is attached as Exhibit A and lncorporated by reference
Under Ruie 7054~3(b) of the i.ocai Bankruptcy Ruies of this oourt, any objections to the form or content of this proposed
mean thrth F° k
Reiief of Automatic Stay
must be filed and served on the unders\gned party within 7 days from the date of service of this Notice of Lodgment. §
DATED: Apru 25, 2019 Ro_seanna M\ani 7€”"“"”“ M[“”l '“
l j Party iE Attomey forMovant
gm

0'9%0 1\0&

 

, 'CaSe 19-01230-LT7 Filed 05/01/19 Entei’ed 05/01/19 15233248 DOC 38 PQ. 2 Of 6

CSD 1500 [or/ot/lai (Page 2)

CERT|F|CATE OF SERVICE

l. nme ii g am a resident of ihs Siate of Cailtornia, over the age of 18 years,
and noia pam/to this action.

l On AErii$»oz 2019 4 . | served the Notice of Lodgment

§ 1. To Be Served by the Court via Not|ce of Eiactronlc F|iing ("NEF“):

under controlling Local Sankruptcy Rules(s) (“LBR"), the document(s) listed above will be served by the
court via NEF and hyperlink to the document On A£rii 25l 2019 , , i checked the CM!ECF docket for
3 this bankruptcy else or adversary proceeding and detenn`iii`é'd' that the fellowingpersen(s) areee the Eiectrenie Meii
§ Noilce List to receive NEF transmission at the e-maii eddress(es) indicated and/or as checked beiow:

chapter rnuetee; Ronaid E Stedtmuelier, 10755 Scripps Poway Pkwy., #370 San Dlego, CA 92101
g For Chpt. 7, 11. lt 12 mses: [:| For ODD numbered Ghepter 13 cases: g For EVEN numbered Ghspter 13 cases:
llNiTED STATES TRLISTEE THOMAS H. BlLLiNGSLEA. JR.. TRUSTEE DAVlD L SKELTCN. TRUSTEE
usip.mgloni E@usdai.gov Biiilngalea@ihdonxatwork.com edmh@chl$.sdcoxmall.com
eskelten'ia@ecf.epiqsysiems.oom

2. Served by United Statss Nlai|:

On April 30, 2019 _ .l served the following person(s)and/or enilty(ies) at the last known
address(es) in this bankruptcy case or adversary proceeding by placing accurate copies in a sealed envelope in the
Unlted Stetes Mali via i) first cless, postage prepaid or 2) certified mall with receipt number. addressed as foilows:
1. John C Coiwe|i, Law Ofiices of John C. Co|wei|, a PLC 121 Broedway, Ste 533, San Dlego, CA 92101
2. Trusiee: Rone|d E Stedimueller. 10755 Scrlpps Poway Pkwy., #370, San Dlego, CA 92131
3. Diane Mae Greger:on. FO Box 451 Juiian, CA 92038
4. united States Trustee. Office of the U.S. Trusiee, 880 Front Street, Suite 3230, San D|ego, CA 92101

CSD 1500

 

lC<';iSe 19-01230-LT7 Filed 05/01/19 Entei’ed 05/01/19 15233248 DOC 38 PQ. 3 Of 6

cSD 1 500 terminal (Pege 31

3. Served by Personal Delivery. Facsimlie Transmission, ovemlght Delivery, or Electronic lilall:

Under Fed.R.Civ.P.S and controlling LBR, on , l served the following person(s)
and/or entity(ies) by personal delivery, or (for those who consented in writing to such service method) by facsimile
transmission, overnight delivery, end/or electronic mall as foilows:

i declare under penalty of perjury under the laws cf the United Steies of America that the statements made
in this proof of service are true and correct

kai¢.a.vwm. Mrlou~t'.

 

Executedon A ri| 30 2 1 Roseanne Mlani,Esq. .____ M
(Dete) ` (Typed Name end Signature)

39252 Wlnchester Rdl#107-184
(Address)

Murrleta, CA 92_§63
(City. State, ZlP Code)

680 1500

 

 

l CaSe 19-01230-LT7 Filed 05/01/19 Entei’ed 05/01/19 15233248 DOC 38 PQ. 4 Of 6

EXH|BIT A

 

lC<';iSe 19-01230-LT7 Filed 05/01/19 Entei’ed 05/01/19 15233248 DOC 38 PQ. 5 Of 6

CSD 1 159A [07/01/18]
Name, Address, Telephone No. & i.D. No.

Roseanna Mianl

39252 Wlnchesier Rd #107-184
Murrieta, cA 92563

 

UN|TED STATES BANKRUPTCY COURT
SOUTHERN DlSTRiCT OF CAL|FORN|A
325 Wesi F Street, San Diego, Califomia 92101-6991

 

 

 

 

 

In Re
DlANE MAE GREGERSON
canton BANKRuPTcY No. 19-01230-LT7
Sharon Steadman
RS NO. RM-Z
Movant(s)
V.
DlANE MAE GREGERSON pate ofHearl_ng; 04/25/2019
Tlme of Heanng: 10:00 am
Respondeni(s) Name of Judge: Laura S Taylor Dept 3
ORDER ON

MOTION FOR REL|EF FROM STAY

The court orders as set forth on the continuation pages attached and numbered ___ through ___ with

exhibits, if any, foratotalof 14 pages. Motion/App|ication DocketEntry No. .

 

//
//
//
ll
//

DATED:

CSD 1 1 59A

 

Judge, United States Bankruptcy Court

_..._____...-. ___ _______ ____. __

- ---`. ___ _

 

lC<';iSe 19-01230-LT7 Filed 05/01/19 Entei’ed 05/01/19 15233248 DOC 38 PQ. 6 Of 6

§ csc 1159A
§ oRDER GN WHGMRREMEF FRoM s~rAv

DEBToR: cAsE N0:19-01230-LT7
DlANE MAE GREGERsoN RS NO_: RM_z

Re|ief from Stay pursuant to Code 4018 (a) (3) contingent upon providing to court sufficient proof of Standing of Sharon
Staadman to maintain this action. Said proof is described as a Declaration of Sharon Steadman along with a Grani Deed
consistent with the interest stated.

. __¢ __ .... .._. _

CSD 1159A

 

